 Case 3:12-cv-00733-DMS-WVG Document 147 Filed 03/04/21 PageID.9655 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   AMERANTH, INC.,                                   Case No.: 12cv0733 DMS (WVG)
12                                    Plaintiff,
                                                       ORDER (1) DENYING
13   v.                                                AMERANTH’S MOTION TO
                                                       RETAX COSTS AND (2) GRANTING
14   DOMINO'S PIZZA, INC. and
                                                       IN PART AND DENYING IN PART
     DOMINO'S PIZZA, LLC
15                                                     DOMINO’S MOTION TO RETAX
                                   Defendants.         COSTS
16
17
18
19         On December 7, 2018, the Clerk of Court issued an Order Taxing Costs in this case,
20   awarding Domino’s costs in the amount of $51,632.89. This was less than the $75,197.10
21   that Domino’s requested, and more than Ameranth thought was warranted. The parties
22   now move to retax costs, Ameranth, in the amount of $5,331.55, and Domino’s, in the
23   amount of $68,805.39.
24         In its motion, Ameranth raises two issues. First, it argues the costs taxed for
25   deposition transcripts ($22,405.29) should be apportioned between the thirty-three
26   Defendants because of their joint defense agreement, and as so apportioned, Domino’s
27   should be awarded only $678.95 in these costs. Domino’s does not dispute the existence
28

                                                   1
                                                                            12cv0733 DMS (WVG)
 Case 3:12-cv-00733-DMS-WVG Document 147 Filed 03/04/21 PageID.9656 Page 2 of 4



 1   of the joint defense agreement, but asserts the agreement does not require apportionment
 2   of these costs.
 3         Civil Local Rule 54.1.b.3.a states: “The cost of an original and one copy of any
 4   deposition (including videotaped depositions) necessarily obtained for use in the case is
 5   allowable.” Here, there is no dispute the Clerk of Court awarded Domino’s costs in
 6   accordance with this Rule. Ameranth’s only dispute is that the Clerk did not apportion
 7   these costs according to the joint defense agreement. Although Ameranth cites case law in
 8   which courts apportioned costs between cases and parties, it fails to cite any case law
 9   requiring apportionment here. Accordingly, the Court declines to retax the costs associated
10   with the deposition transcripts.
11         Next, Ameranth argues the Clerk of Court should not have taxed the costs Domino’s
12   incurred in connection with Iron Mountain’s services related to Domino’s source code.
13   Domino’s requested $24,884.90 in costs, and the Clerk awarded $24,575. Ameranth
14   asserts the Clerk should not have awarded any costs here because they were not
15   “necessarily incurred” as required by Civil Local Rule 54.1.b.6.
16         In CBT Flint Partners, LLC v. Return Path, Inc., 737 F.3d 1320, 1332 (Fed. Cir.
17   2013), the Federal Circuit was faced with a similar issue regarding “costs as they relate to
18   the production of source code[.]” The court found that:
19         [w]here legitimate trade-secret concerns entitle a producing party to use a
           special form of production media (such as making production copies available
20
           for review on a secured computer, rather than allowing the requester to take
21         possession of the production copies), the costs of such production media are
           recoverable under section 1920(4).
22
23   Id. Ameranth argues the Federal Circuit did not apply Ninth Circuit law or the Local Rules
24   of this Court in reaching this decision, therefore CBT Flint Partners does not support the
25   award of costs here. However, the Court disagrees. The Federal Circuit clearly applied
26   federal law, specifically 28 U.S.C. § 1920(4), which applies in all federal courts.
27   Furthermore, the language of that statute (“necessarily obtained”), 28 U.S.C. § 1920(4), is
28   similar to the language in the Local Rules (“necessarily incurred”), Civ. L. R. 54.1.b.6,

                                                  2
                                                                               12cv0733 DMS (WVG)
 Case 3:12-cv-00733-DMS-WVG Document 147 Filed 03/04/21 PageID.9657 Page 3 of 4



 1   which further supports application of CBT Flint Partners to the facts presented here. Under
 2   the reasoning of that case, the Court declines to retax these costs.
 3         Turning to Domino’s motion, their first request is that the Court retax costs in the
 4   amount of $12,369.50 for converting documents to electronic format for production to
 5   Ameranth. The Clerk of Court declined to award these costs, finding the determination of
 6   a reasonable hourly rate was for the Court. The Clerk also noted that Domino’s failed to
 7   document the number of pages copied or converted. Domino’s does not dispute that it
 8   failed to provide that information, (see Reply at 3, ECF No. 96 at 7), which is required by
 9   the Local Rules. Civ. L. R. 54.1.b.6.c. Therefore, the Court declines to retax these costs.
10         The only other item mentioned in Domino’s motion is costs associated with creating
11   visual aids for trial. Specifically, Domino’s asks the Court to retax costs here in the amount
12   of $4,703. The Clerk of Court declined to tax these costs because he found Domino’s did
13   provide sufficient evidence in support, and because the exhibits were not actually used at
14   trial. Domino’s disputes both of those findings.
15         The Court agrees with Domino’s that the Local Rules do not require that exhibits be
16   admitted at trial in order for the costs of those exhibits to be recoverable. See Civ. L. R.
17   54.1.b.7.a. The Court also agrees with Domino’s that it provided sufficient evidence in
18   support of these costs. See ECF No. 72-1 at 5-6. Accordingly, the Court grants Domino’s
19   motion to retax these costs.
20         For these reasons, Ameranth’s motion to retax costs is denied, and Domino’s motion
21   to retax costs is granted in part and denied in part, as set out above.
22         IT IS SO ORDERED.
23   Dated: March 4, 2021
24
25
26
27
28

                                                    3
                                                                                12cv0733 DMS (WVG)
 Case 3:12-cv-00733-DMS-WVG Document 147 Filed 03/04/21 PageID.9658 Page 4 of 4



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          4
                                                                   12cv0733 DMS (WVG)
